Citation Nr: 1507759	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  10-43 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 1973 to September 1976.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In August 2014, this matter came before the Board and was remanded for additional evidentiary development.  The case has now been returned to the Board for appellate review.

In a December 2014 rating decision, the RO granted service connection for a right ankle disorder and a right foot disorder.  As this represents a full grant of the benefits sought, these matters are no longer before the Board.


FINDING OF FACT

The most probative medical and other evidence of record preponderates against finding that the Veteran's back disorder is related to his active duty service.  Arthritis was first demonstrated years postservice.


CONCLUSION OF LAW

A back disorder was not incurred or aggravated in service, and arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The issue was most recently adjudicated in a December 2014 supplemental statement of the case.

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records.  The Board notes that some treatment records from Womack Army Medical Center were unavailable for review.  Where service records are unavailable, VA has a heightened duty to assist the appellant.  Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992).  The Veteran was notified of the unavailability of some of his service treatment records in July 2010.  The Board is aware of the heightened duty to assist in such cases, and all appropriate action has been taken herein.

The Veteran has also been afforded pertinent VA examinations during the appeal period in October 2007 and October 2014.  The examiners provided sufficient detail for the Board to make a decision and the reports are deemed adequate with respect to this claim.  As such, the Board finds there has been substantial compliance with its remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) 

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Analysis

The Veteran contends his current back disorder is related to jump injuries he sustained during active service.  

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including arthritis, may be presumed to have been incurred in service, if demonstrated to a compensable degree within 1 year of separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

The Veteran has a current diagnosis of degenerative arthritis of the spine.  See October 2014 VA examination report.  A review of service treatment records show he complained of back pain related to jump injuries and lifting weights in December 1974, June 1975, November 1975, and December 1975.  Accordingly, the dispositive question is whether there is a nexus between his current back disorder and his in-service injury.

Referring back to service treatment records, there was no back problem noted at entrance or separation from service.  See September 1973 entrance examination and August 1976 separation examination reports.

Post-service, the Veteran sustained a work related injury in April 1993, after falling down stairs and underwent left knee surgery.  See Social Security Administration records.  In a February 1997 private treatment note, he complained of developing increasing back pain due to the April 1993 knee surgery.  In March 1997, he complained of falling and twisting his back after his knee gave out.  The Board notes private treatment records show repeated complaints of falling attributed to his knee.  In a September 2000 private treatment note, the examiner reported the Veteran was being treated for a ruptured disc in his back, following an occupational injury in 1993.   

In a May 2007 private treatment note, per the Veteran's request, Dr. J.M.L. opined that his back pain was related to his in-service injury.

The Veteran attended a VA spine examination in October 2007.  Upon examination, the examiner opined that his back disorder was not related to the in-service parachute jumping accident.  The examiner reasoned that any injuries incurred were resolved in-service as evidenced by negative findings in the separation examination report and the continuation of his parachute jumping status.  Further current X-rays did not reveal evidence of a past traumatic event.  The examiner noted that the injuries the Veteran described would have caused a significant permanent injury, however there was no evidence of a significant residual from any injury on examination.

In November 2009, Dr. M.K.C., the Veteran's private physician, stated that his back problems originated as a result of his in-service injuries as a paratrooper. 

In a June 2010 statement, Dr. D.J.S., another private physician, reviewed the Veteran's medical records and concluded that his injuries were related to service.

In a June 2010 statement, Dr. M.K.C. again addressed the etiology of the Veteran's back disorder.  After reviewing the medical records related to his service, the private physician concluded his back problems originated from his in-service injuries as a paratrooper.

The Veteran attended another VA spine examination in October 2014.  The examiner opined that it was not likely that the current back disorder had its clinical onset in service.  During service, evaluations of the Veteran's back after the jump incidents revealed no herniated disc or vertebrae fracture.  Also, he returned to duty and remained on jump duty.  The examiner also noted he consistently had normal back examinations.  The examiner explained the Veteran's current back disorder is degenerative in nature which results from chronic wear and tear, aging, and a genetic predisposition.  An occasional isolated incident did not cause his degenerative changes.  The examiner concluded the Veteran's subsequent falls were not related and the private medical opinions were speculative.

After reviewing all of the evidence of record the Board assigns low probative weight to the opinions from the Veteran's private physicians.  The May 2007 opinion from Dr. J.M.L. and November 2009 opinion from Dr. M.K.C. provide no rational for their conclusion and fail to address the Veteran's post-service falls, to include his work-related injury in April 1993.  As for the June 2010 opinions from Drs. D.J.S. and M.K.C, although they reviewed the Veteran's medical history, neither opinion provides a rationale for its conclusion and they also failed to address the Veteran's April 1993 work-related injury and subsequent falls.  

As for the October 2007 VA examination, the Board notes that the examiner also did not address the significance, if any, of the Veteran's April 1993 injury.  Thus this opinion is also assigned a low probative value.

In the alternative, the October 2014 examiner acknowledged the Veteran's post-service falls, which includes his April 1993 injury, and commented on the private medical opinions.  Furthermore, the examiner also provided an explanation for the etiology of the Veteran's current back disorder, attributing it to chronic wear and tear, aging, and a genetic predisposition.  Accordingly, the Board assigns a high probative weight to the October 2014 VA medical opinion because it is based on a review of all of the evidence of record, provides a rationale for the opinion, and contains sound reasoning.  See Prejean v. West, 13 Vet. App. 444, 448 (2000).  

While the Board acknowledges the Veteran's statement as to the cause of his current back disorder, as a layperson, he is not competent to provide an opinion as to a complex medical matter, such as the etiology of his back disorder.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As such the Board assigns a low probative value to his contentions.

Based on the foregoing, the Board finds entitlement to service connection for a back disorder must be denied because the preponderance of the most probative evidence is against the conclusion that it originated in service.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b).  The claim is denied.


ORDER

Entitlement to service connection for a back disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


